Citation Nr: 0804928	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-21 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating evaluation in excess of 40 
percent for postoperative residuals of a back injury.

2.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran had active service from January 1986 until 
December 1987 and from July 1989 until August 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran also requested a hearing before a member of the 
Board, which was scheduled for November 2007.  The record 
indicates that the veteran cancelled his hearing.  The 
request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(e). 


FINDING OF FACT

On January 22, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2004, the RO issued a decision which continued an 
award of a 40 percent rating evaluation for postoperative 
residuals of a back injury and denied nonservice-connected 
pension.  A June 2005 statement of the case recharacterized 
the issue of nonservice-connected pension to entitlement to 
individual unemployability and denied the claim.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

In October 2004, the veteran submitted a notice of 
disagreement as to the evaluation assigned to his service-
connected back disability and unemployability.  On June 22, 
2005, the RO sent the veteran a statement of the case, and on 
June 30, 2005 the RO received the veteran's substantive 
appeal. On July 10, 2007, these issues were certified to the 
Board. However, in a January 2008 letter, the veteran 
withdrew these claims from appellate consideration.

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


